 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN JUSTIN BROWNLEE,                          Case No. 1:20-cv-00469-BAM (PC)
12                       Plaintiff,                      ORDER TRANSFERRING CASE TO THE
                                                         SACRAMENTO DIVISION OF THE
13           v.                                          EASTERN DISTRICT OF CALIFORNIA
14    LEE, et al.,
15                       Defendants.
16

17          Plaintiff Benjamin Justin Brownlee (“Plaintiff”), a state prisoner proceeding pro se, has

18   filed this civil rights action pursuant to 42 U.S.C. § 1983, together with a motion to proceed in

19   forma pauperis pursuant to 28 U.S.C. § 1915.

20          In his complaint, Plaintiff alleges violations of his civil rights that took place in San

21   Joaquin County, which is part of the Sacramento Division of the United States District Court for

22   the Eastern District of California. Therefore, the complaint should have been filed in the

23   Sacramento Division.

24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

26   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff’s request to

27   proceed in forma pauperis.

28   ///
                                                        1
 1        Good cause appearing, IT IS HEREBY ORDERED that:

 2        1. This action is transferred to the United States District Court for the Eastern District of

 3              California sitting in Sacramento; and

 4        2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5              filed at:

 6                          United States District Court
 7                          Eastern District of California
                            501 “I” Street, Suite 4-200
 8                          Sacramento, CA 95814

 9        3. This Court has not ruled on Plaintiff’s request to proceed in forma pauperis.

10
     IT IS SO ORDERED.
11

12     Dated:      April 3, 2020                             /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
